Citation Nr: 1725764	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right wrist disability. 


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that declined to reopen the previously denied claim of service connection for a right wrist disability.  

In October 2014, the Board reopened the claim and remanded the case for further evidentiary development.  In June 2015, the Board remanded the case for further evidentiary development.  In January 2016, the Board requested a VHA medical expert opinion from a VA orthopedic surgeon, which was obtained in March 2016.  In June 2016, the Board remanded the case for further evidentiary development and to provide the AOJ the opportunity to review additional evidence in the first instance, and the case is again before the Board for further appellate proceedings.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the September 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	(CONTINUED ON NEXT PAGE)





REMAND

Per the Board's prior remand directives, the AOJ obtained a VA medical opinion in October 2016 to determine the etiology of the Veteran's right wrist disability.   However, the Board specifically directed the AOJ to obtain a VA medical opinion from a hand surgeon or an orthopedic surgeon, but instead the October 2016 VA medical opinion was rendered by a Doctor of Osteopathy, as the Veteran's representative noted in the June 2017 Post-Remand Brief.  The Veteran's representative stated in the June 2017 Post-Remand Brief that the AOJ did not comply with the Board's prior remand directive because the examiner is a Doctor of Osteopathy specializing in internal medicine and not a hand or orthopedic surgeon.  The Veteran's representative argued that therefore remand was necessary under Stegall v. West, 11 Vet. App. 268, 271 (1998) to obtain a new VA medical opinion.  The Board is bound by the Court of Appeals for Veterans Claims' ruling in Stegall, and because the AOJ did not substantially comply with the Board's directive, remand to obtain a new VA medical opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please obtain a VA medical opinion from a hand surgeon or an orthopedist who did not render the December 2014 and October 2015 VA medical opinions to determine the etiology of a right wrist disability.  Make the claims file available to the examiner for review of the case.  

The examiner should review all records associated with the claims file and should note that this case review took place.  If the physician specifies that a VA examination is required to render the requested medical opinion, please schedule the Veteran for the same.  

The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's degenerative joint disease of the right wrist manifested in service or within the first post-service year, or is otherwise etiologically related to service.

In so doing, please consider the medical evidence showing a long history of diagnosed arthritis; whether the Veteran's history of Keinbock's Disease, probable avascular necrosis of the lunate, or cystic change of the lunate bone is etiologically related to the Veteran's in-service wrist complaints, and, in turn, whether there is any etiologically relationship between the Veteran's history of wrist disorders and his current degenerative joint disease.  

For purposes of this opinion, the examiner's attention is invited to the January 2016 letter from the Board requesting a medical expert opinion, which refers specifically to certain positive evidence and certain relevant records in this case. 

Please note that in both the December 2014 and October 2015 VA medical opinions, Dr. Bienert did not reconcile his opinions with the conflicting medical evidence of record that shows a diagnosis and treatment for arthritis as early as 1981.  

Please note that in the March 2016 VA medical expert opinion, the VA orthopedic surgeon notes that he was unable to review the complete claims file, to include the relevant evidence referred to in the January 2016 letter from the Board.  The VA orthopedic surgeon's opinion was therefore rendered based on review of limited records and review of the January 2016 letter, instead of a complete review of the claims file.  

Please note that the October 2016 VA medical opinion is problematic because it was rendered by a Doctor of Osteopathy, instead of by a hand surgeon or orthopedist as requested.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




